IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10913
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ROSENDO MORENO LOPEZ,

                                       Defendant-Appellant.


                         ---------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 7:95-CR-006-X(2)

                         ---------------------
                             June 25, 1996

Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This case is here before us on the Government's motion to

dismiss Lopez' appeal based on a waiver-of-appeal provision in

Lopez' plea agreement.    Appellant Lopez has also filed a motion

to remand this case to the district court to determine whether he

knowingly and voluntarily waived his right to appeal.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.   95-10913
                                 -2-


     Our review of the record shows that Lopez knowingly and

voluntarily waived his right to appeal the sentence imposed by

the district court.   United States v. Melancon, 972 F.2d 566, 568

(5th Cir. 1992); United States v. Portillo, 18 F.3d 290, 293 (5th

Cir.), cert. denied, 115 S. Ct. 244 (1994).   The Government's

motion to dismiss is GRANTED, Lopez' motion to remand is DENIED,

and this APPEAL IS DISMISSED.